Citation Nr: 9900321	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
May 1971.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a November 1994 rating 
decision in which the RO granted the veterans claim for 
service connection for PTSD and assigned a 30 percent 
disability evaluation.  The veteran appealed for a higher 
rating.  The veteran also filed a claim for entitlement to an 
earlier effect date for the grant of service connection for 
PTSD.  However, at his personal hearing in May 1995, the 
veteran withdrew his claim for an earlier effect date and 
that issue is not before the Board for appellate 
consideration.

In February 1997, the Board remanded the case for evidentiary 
development and consideration of the veterans service 
connected psychiatric disorder under new rating criteria, 
effective November 7, 1996.  In a July 1997 rating action, 
the RO granted an increased 50 percent rating for the 
veteran's PTSD.  The case was remanded a second time by the 
Board in March 1998 for further evidentiary development.  The 
requested development has been accomplished and the case has 
now been returned to the Board for further appellate 
consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in essence, that 
his PTSD is more disabling than currently evaluated and 
warrants a rating in excess of 50 percent.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence favors the 
veterans claim for an increased rating for PTSD.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained by the RO.

2.  The veterans PTSD is shown to be productive of severe 
social and industrial impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the veterans service connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for PTSD is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veterans claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, new rating criteria for evaluating 
psychiatric disabilities were promulgated and have been in 
effect since November 7, 1996.  At the time of the February 
1997 Board remand, the RO had not had an opportunity to 
evaluate the veterans PTSD under both the old and new rating 
criteria.  The case was remanded to comply with the holding 
of the United States Court of Veterans Appeals (Court) in 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Under the old regulatory criteria for evaluating PTSD, 
Diagnostic Code 9411, in effect prior to November 7, 1996, a 
50 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the new regulatory criteria for evaluating PTSD, 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.

Pursuant to the February 1997 remand, the veteran was seen 
for a VA psychiatric examination in April 1997.  The 
diagnostic impression was PTSD.  The examiner did not find 
any signs that the veteran was significantly impaired in his 
activities of daily living as a result of his PTSD.  However, 
clinical findings revealed that the veterans mood was 
anxious, depressed and angry and that he appeared tense and 
restless.  He did not smile or laugh and his speech was 
reduced in spontaneity.  Following the April 1997 VA 
examination, the RO assigned an increased 50 percent rating 
for the veterans PTSD in a July 1997 rating action.

However, the VA examiner in April 1997 did not make any 
specific findings with regard to the effect of the veterans 
PTSD on his social and industrial impairment as required by 
the United States Court of Veterans Appeals (Court) in Massey 
v. Brown, 7 Vet. App. 204 (1994).  For this reason, the case 
was remanded by the Board in March 1998 for further VA 
examination.

The March 1998 Board remand specifically identified the 
information needed from the VA examiner on remand.  In 
pertinent part, the VA physician was asked to render an 
opinion for the record as to the degree to which the PTSD 
affects the veterans ability to establish and maintain 
effective and favorable relationships with people (social 
impairment), and the degree to which it affects initiative, 
reliability, flexibility and efficiency levels (industrial 
impairment).  Following a review of the complete claims 
folder, including the evidence received in response to the 
March 1998 remand, the Board finds that the veteran meets the 
criteria for a 70 percent rating under the old rating 
criteria.

Subsequent to the March 1998 remand, a report of examination 
in January 1998 with H. Ezell Branham, Jr., M.D., a private 
physician, was received and associated with the claims 
folder.  The veteran reported significant difficulty getting 
along in his everyday life due to periods of anger, rage and 
isolation.  He reported little contact with anyone other than 
his immediate family and people at work with whom he is 
required to interact.  He described flashbacks and problems 
sleeping due to nightmares.  He denied feeling any love or 
warmth towards his wife and children.  On examination, the 
veteran was noted to have very marked increased startle 
reflex; he appeared tense and anxious with rather pressured 
and soft speech.  Affect was noted to be flat and thought 
processes were somewhat fragmented at times.  The veteran was 
found to have marked impairment in his ability to 
concentrate.  Judgment was noted to be poor and recent memory 
markedly impaired.  The diagnostic impression was PTSD with 
marked concentration impairment and unemployability.  Dr. 
Branham concluded that the veterans Global Assessment of 
Functioning (GAF) was 30, indicative of behavior that is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment, or an 
inability to function in almost all areas.

Several documents from the veterans employer have also been 
associated with the claims folder.  Two letters dated in 
April 1998 reflect that the veteran has been warned in 
writing about leaving work before the end of his scheduled 
shift without informing a supervisor.  The veteran has 
received two written warnings that unauthorized absence from 
a scheduled shift is unacceptable and could result in 
additional disciplinary action.  There is also a completed 
U.S. Department of Labor form which reflects that the veteran 
was approved for family medical leave from January 20, 1998, 
through February 23, 1998, pursuant to the Family and Medical 
Leave Act of 1993.

A VA outpatient treatment record, dated in May 1998, was 
received.  Recorded clinical data at that time notes that the 
veteran had recently started to take Paxil.  The veteran 
reported continued symptoms of nightmares, avoidance and 
hypervigilance, and indicated that he rarely ventured outside 
of his house.  His affect was noted to be mildly irritable; 
there was no evidence of delusions, hallucinations, or 
suicidal or homicidal ideation.

On VA psychiatric examination in July 1998, the veteran 
reported that he was still working at the packaging company 
where he had been employed for the last five years.  He works 
the third shirt from eleven in the evening to seven in the 
morning.  The veteran reported that he has difficulty in 
adapting to stressful circumstances including work or work-
like settings.  The veteran reported that he was supposed to 
work on Saturdays but has only been able to work a few times.  
He thought moving to the third shift would help him but he 
has continued to have the same problems with the people and 
working conditions.  He has left work early without 
permission on a few occasions and has been told that he must 
stop doing that.  He indicated that he believes he would have 
been fired long ago if it were not for his union.  The 
veteran complained of nightmares, flashbacks, insomnia, 
migraine headaches and panic attacks.  He is most comfortable 
at home and said that he feels nervous all of the time.  He 
indicated that he has 4-5 panic attacks per week which come 
on suddenly and seem to be related to being around people or 
at work.  The veteran reported having intrusive thoughts and 
recollections of Vietnam on a daily basis.  He feels 
depressed most of the time and has frequent crying spells.  
He reported intermittent suicidal ideation.  The veteran said 
that he sleeps approximately 3 hours per night, with 
nightmares almost every night.  He denied any violent acting 
out towards others, but reported irritability and homicidal 
ideation at times.  He denied hallucinations and delusions.  
The veteran reported a history of drug and alcohol abuse, but 
denied any substance abuse currently.  He reported a good 
relationship with his wife, but stated that he has difficulty 
in establishing and maintaining effective work and social 
relationships.  The veteran indicated that he is taking 
medication for his PTSD but is not participating in any group 
or individual therapy.

On examination, the VA physician found no evidence of gross 
impairment in thought processes or communication.  Thought 
content was paranoid but free of delusions.  Concentration 
was noted to be good.  Recent memory was found to be markedly 
impaired.  Insight was indicated to be fair.  The examiner 
indicated that there did not seem to be any signs of any 
significant impairment of activities of daily living.  He 
commented that the veteran did not appear to be having near 
continuous panic affecting his ability to function 
independently, appropriately and effectively.  He did not 
appear to be in danger of hurting himself and his ability to 
function did not appear to be grossly impaired by near 
continuous depression.  In response to the questions posed in 
the remand order pertaining to the veterans social and 
industrial impairment, the examiner stated that the veteran 
is currently showing occupational and social impairment with 
reduced reliability and productivity due to the above 
symptoms.  His current GAF score for PTSD is 50 (serious 
impairment in social and occupational functioning).

In summary, the findings of the VA physician in July 1998 are 
compatible with severe social and industrial impairment under 
the old criteria.  The VA examiner clearly stated in the last 
sentence of the examination report, as noted above, that the 
veterans PTSD is productive of serious impairment in social 
and occupational functioning.  Although this does not fall 
squarely in the realm of severe industrial impairment under 
the old criteria, it is the opinion of the Board that the 
veterans condition more closely illustrates a severe 
impairment as opposed to considerable social and industrial 
limitations.  This is particularly true considering the 
January 1998 private psychiatric report from Dr. Branham.  
That report, which was not associated with the claims folder 
until after the March 1998 remand, concluded that the 
veterans PTSD produced marked concentration impairment and 
unemployability and a GAF of 30.

With consideration of all pertinent evidence, including the 
findings on the January 1998 private psychiatric evaluation 
as well as the findings on the July 1998 VA examination, the 
Board concludes that the old rating criteria is more 
favorable to the veteran and that a 70 percent rating is 
warranted under the old rating criteria effective prior to 
November 7, 1996 (38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996)).

The veterans PTSD does not warrant a 100 percent rating 
under either the old or new rating criteria because he does 
not have totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
behavior or thought processes associated with almost all 
daily activities, because he is not virtually isolated in his 
community due to PTSD, and because there is no demonstrable 
inability to obtain or retain employment as described in the 
old rating criteria for mental disorders.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Further, the veteran has not 
been shown to have total occupational and social impairment 
as described in the new rating criteria effective November 7, 
1996, with the associated symptoms described above.  The 
veteran has been employed at the same packaging company for 
the last five years.  While there is documentation in the 
claims folder suggesting that the veteran has experienced 
some difficulties with respect to leaving work before the end 
of his shift, he remains employed.  There has been no showing 
that the veteran is completely unable to engage in work 
activity due to his PTSD.


ORDER

An increased rating for PTSD is granted, to the extent 
indicated, subject to laws and regulations governing the 
payment of monetary awards.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
